Case 2:19-cv-22234-ES-MAH Document 22 Filed 03/24/20 Page 1 of 2 PageID: 488
                                                                           E. Evans Wohlforth
                                                                           Director

                                                                           Gibbons P.C.
                                                                           One Gateway Center
                                                                           Newark, NJ 07102-5310
                                                                           Direct: 973-596-4879 Fax: 973-639-6486
                                                                           ewohlforth@gibbonslaw.com




                                          March 24, 2020


VIA ECF
 Hon. Esther Salas, U.S.D.J.
 United States District Court
 District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street Room 5A
 Newark, NJ 07101

       Re:     Advanced Gynecology and Laparoscopy of North Jersey, P.C., et al. v. Cigna
               Health and Life Insurance Co., et al., No. 2:19-cv-22234 (ES) (MAH)

Your Honor:

         This law firm represents Defendants Cigna Health and Life Insurance Company and
Connecticut General Life Insurance Company (collectively, “Defendants”) in the above-
referenced matter. We are writing to respectfully request leave to file an over-length brief in
connection with Defendants’ anticipated Motion to Dismiss the Complaint. Specifically, due to
the length and number of counts in the Complaint, Defendants will need additional pages in
excess of the 40-page limit set forth in Local Civil Rule 7.2. The Defendants’ brief filed in
support of the Motion is expected to be 45 pages in size 14 Times New Roman font (without
tables).

       Defense counsel has conferred with Plaintiffs’ counsel regarding this matter and they
have kindly consented on behalf of Plaintiffs to this request. As a reciprocal courtesy, we consent
on behalf of Defendants to Plaintiffs’ request to file a 45-page opposition brief. Plaintiffs have
also consented to Defendants’ request to file a 17-page reply brief.

        For these reasons, the parties respectfully request that the Court “So Order” this letter
granting the following relief: Defendants shall have an additional five (5) pages for their moving
brief and two (2) pages for their reply brief; Plaintiffs shall have an additional five (5) pages for
their opposition brief.

       We thank Your Honor for your kind attention to this matter. Please do not hesitate to have
the Court’s staff contact me with any questions or concerns about the foregoing or if we can be of
any service to the Court whatsoever.
Case 2:19-cv-22234-ES-MAH Document 22 Filed 03/24/20 Page 2 of 2 PageID: 489



Hon. Esther Salas, U.S.D.J.
March 24, 2020
Page 2


                                        Respectfully,

                                        s/ E. Evans Wohlforth, Jr.

                                        E. Evans Wohlforth


cc: All Counsel of Record (via ECF)
